DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means” in each of claims 2 and 8;
“a plurality of receiving portions that are each adapted to receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means” in each of claims 3 and 9;
“a rotating portion configured and arranged to be rotated about a central axis” in each of claim 8 and claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James K. Folker (Reg. No. 37,538) on 2/7/2022.
The application has been amended as follows: 

Amendments to the Claims
1. (Canceled)

2. (Currently Amended) In a cutting apparatus including a base and a chuck table configured for holding a workpiece on a holding surface thereof, wherein the chuck table is configured and arranged to rotate with respect to the base about an axis of rotation, a processing unit having a spindle and a cutting blade detachably mounted on said spindle, transfer means supplying said workpiece to said processing unit, and cutting blade changing means changing said cutting blade;
	a cutting blade changing method using a transfer jig having a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means, said cutting blade changing method comprising:
d in transferring the workpiece;
	a transfer jig holding step of holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step, the transfer jig being held above said chuck table by the transfer jig holding means such that a straight line, which extends parallel to the axis of rotation about which the chuck table rotates, intersects each of the transfer jig and the chuck table;
	a removing step of removing said cutting blade from said processing unit by using said cutting blade changing means and next placing said removed cutting blade into another one of said plurality of receiving portions of said transfer jig, after performing said transfer jig holding step;
	a mounting step of taking said new cutting blade from said one of said plurality of receiving portions of said transfer jig by using said cutting blade changing means and next mounting said new cutting blade to said processing unit, after performing said removing step; and
	a returning step of returning said transfer jig from said processing unit to said cassette by using said transfer means in a condition where said cutting blade removed from said processing unit is received in said another one of said plurality of receiving portions of said transfer jig, after performing said mounting step.

3. (Currently Amended) A cutting blade changing method for use with a cutting apparatus that includes a base and a chuck table configured for holding a workpiece on a holding surface thereof, wherein the chuck table is configured and arranged to rotate with respect to the base about an axis of rotation, a processing unit having a spindle and a cutting blade detachably mounted on said spindle, transfer means for supplying said workpiece to said processing unit, and cutting blade changing means for changing said cutting blade, said cutting blade changing method using a transfer jig having a plurality of receiving portions that are each adapted to receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means, said cutting blade changing method comprising:
	a transfer step of transferring said transfer jig previously stored in a cassette to said chuck table of said processing unit by using said transfer means to remove said transfer jig from said cassette in a condition where said new cutting blade is received in one of said plurality of receiving portions of said transfer jig, said transfer means also being d in transferring the workpiece;
	a transfer jig holding step of holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step, the transfer jig being held above said chuck table by the transfer jig holding means such that a straight line, which extends parallel to the axis of rotation about which the chuck table rotates, intersects each of the transfer jig and the chuck table;
	a removing step of removing said cutting blade from said processing unit by using said cutting blade changing means and next placing said removed cutting blade into another one of said plurality of receiving portions of said transfer jig, after performing said transfer jig holding step;
	a mounting step of taking said new cutting blade from said one of said plurality of receiving portions of said transfer jig by using said cutting blade changing means and next mounting said new cutting blade to said processing unit, after performing said removing step; and


4. (Previously Presented) The cutting blade changing method according to Claim 2, wherein:
	said new cutting blade and said removed cutting blade each include a respective central mounting hole; and 
	said plurality of receiving portions each comprise a respective cylindrical wall and a respective positioning projection formed within the associated cylindrical wall, wherein said positioning projection is configured and arranged to receive said central mounting hole of one of said new cutting blade and said removed cutting blade.  

5. (Previously Presented) The cutting blade changing method according to Claim 3, wherein:
	said new cutting blade and said removed cutting blade each include a respective central mounting hole; and 
	said plurality of receiving portions each comprise a respective cylindrical wall and a respective positioning projection formed within the associated cylindrical wall, wherein said positioning projection is configured and arranged to receive said central mounting hole of one of said new cutting blade and said removed cutting blade.  

6. (Previously Presented) The cutting blade changing method according to Claim 2, wherein said transfer means includes a pair of transfer arms that are each connected to an arm portion.

7. (Previously Presented) The cutting blade changing method according to Claim 3, wherein said transfer means includes a pair of transfer arms that are each connected to an arm portion.

	a cutting blade changing method using a transfer jig having a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means, said cutting blade changing method comprising:
	a transfer step of transferring said transfer jig previously stored in a cassette to said chuck table of said processing unit by using said transfer means to remove said transfer jig from said cassette in a condition where said new cutting blade is received in one of said plurality of receiving portions of said transfer jig;
	a transfer jig holding step of holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step;
	a removing step of removing said cutting blade from said processing unit by using said cutting blade changing means and next placing said removed cutting blade into another one of said plurality of receiving portions of said transfer jig, after performing said transfer jig holding step;
	a mounting step of taking said new cutting blade from said one of said plurality of receiving portions of said transfer jig by using said cutting blade changing means and next mounting said new cutting blade to said processing unit, after performing said removing step; and
	a returning step of returning said transfer jig from said processing unit to said cassette by using said transfer means in a condition where said cutting blade removed from said processing 
wherein said cutting blade changing means includes a rotating portion configured and arranged to be rotated about a central axis, a blade chuck that is configured and arranged for holding either said new cutting blade or said removed cutting blade under suction, and a nut holder that is configured and arranged for removing and installing a fastening nut that attaches said new or removed cutting blade to said spindle of said processing unit, wherein said blade chuck and said nut holder are both attached to said rotating portion for rotation therewith.

9. (Previously Presented) A cutting blade changing method for use with a cutting apparatus that includes a chuck table holding a workpiece, a processing unit having a spindle and a cutting blade detachably mounted on said spindle, transfer means for supplying said workpiece to said processing unit, and cutting blade changing means for changing said cutting blade, said cutting blade changing method using a transfer jig having a plurality of receiving portions that are each adapted to receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means, said cutting blade changing method comprising:
	a transfer step of transferring said transfer jig previously stored in a cassette to said chuck table of said processing unit by using said transfer means to remove said transfer jig from said cassette in a condition where said new cutting blade is received in one of said plurality of receiving portions of said transfer jig;
	a transfer jig holding step of holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step;

	a mounting step of taking said new cutting blade from said one of said plurality of receiving portions of said transfer jig by using said cutting blade changing means and next mounting said new cutting blade to said processing unit, after performing said removing step; and
	a returning step of returning said transfer jig from said processing unit to said cassette by using said transfer means in a condition where said cutting blade removed from said processing unit is received in said another one of said plurality of receiving portions of said transfer jig, after performing said mounting step,
wherein said cutting blade changing means includes a rotating portion configured and arranged to be rotated about a central axis, a blade chuck that is configured and arranged for holding either said new cutting blade or said removed cutting blade under suction, and a nut holder that is configured and arranged for removing and installing a fastening nut that attaches said new or removed cutting blade to said spindle of said processing unit, wherein said blade chuck and said nut holder are both attached to said rotating portion for rotation therewith.

10. (Previously Presented) The cutting blade changing method according to Claim 2, wherein: 
	said workpiece comprises a semiconductor wafer, and further wherein said semiconductor wafer is supported by an annular frame via adhesive tape; and 
	said cassette includes a plurality of slots that are each configured to receive either said annular frame or said transfer jig.



	said workpiece comprises a semiconductor wafer, and further wherein said semiconductor wafer is supported by an annular frame via adhesive tape; and 
	said cassette includes a plurality of slots that are each configured to receive either said annular frame or said transfer jig.

12.  (Previously Presented) The cutting blade changing method according to Claim 2, wherein said cassette is configured and arranged for storing said workpiece and said transfer jig.

13. (Previously Presented) The cutting blade changing method according to Claim 3, wherein said cassette is configured and arranged for storing said workpiece and said transfer jig.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 2 and 3, attention is directed to, for example, Sekiya (Japan Publication No. JP 2007-208114 A).  Please note that Sekiya was cited by Applicant on the IDS filed on 5/8/2019.  Please note than an EPO Translation of Sekiya, which is cited below, was provided by Examiner with the Non-Final Rejection mailed on 5/10/2021.  
Figure 1 of Sekiya shows a cutting apparatus having a base (2) and a chuck table (34a) that is configured for holding a workpiece on a holding surface (341) thereof.  Be advised that the chuck table (34a) is configured to and arranged to rotate with respect to the base (2) about an axis of rotation. 
Figures 1 and 2 also show a processing unit (2, 3, 4) having a cutting means (6a) with a spindle (632) and a cutting blade (635) that is detachably mounted on said spindle (632).  Please be advised that the base (2), a chuck table mechanism (3), and a gate-shaped support frame (4) 
	Please note that claims 2 and 3 each set forth, “transfer means (for) supplying said workpiece to said processing unit.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
While it is not shown in the figures, disclosure is provided on the cutting apparatus having workpiece transporting means.  Said workpiece transporting means supplies a workpiece, such as a semiconductor wafer, to the chuck table (34a), which is disposed to the right in Figure 1 of Sekiya [EPO Machine Translation, paragraphs 0048-0050].  Note that the workpiece transporting means is an element of transfer means of Sekiya.  Also note that as can be seen in Figure 1 of Sekiya, this chuck table (34a) is associated with the processing unit (2, 3, 4).  By conveying the workpiece to the chuck table (34a) that is associated with the processing unit (2, 3, 4), said workpiece is being supplied to the processing unit (2, 3, 4).  
The transfer means, which includes the workpiece transporting means, constitutes an equivalent of the “transfer means.”  This is because the transfer means via the workpiece transporting means thereof, carries out the function specified in each of claims 2 and 3, said function being “supplying said workpiece to said processing unit.”  Further, the transfer means including the workpiece transporting means thereof, isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the transfer means via the workpiece transporting 
Please note that claims 2 and 3 each set forth, “cutting blade changing means (for) changing said cutting blade.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “cutting blade changing means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Please note that Figures 7, 8, and 14-20 of Sekiya show a first cutting blade attachment/ detachment mechanism (9a).  According to Sekiya, said first cutting blade attachment/detachment mechanism (9a) provides for attaching/detaching the cutting blade (635) to/from the tip of the spindle (632) of the processing unit (2, 3, 4) [EPO Machine Translation, paragraphs 0034].  It is noted that Figures 14-20 show the process of the cutting blade (635) being changed by the first cutting blade attachment/detachment mechanism (9a). 
Sekiya’s first cutting blade attachment/detachment mechanism (9a) constitutes an equivalent of the “cutting blade changing means.”  This is because the first cutting blade attachment/detachment mechanism (9a) carries out the function specified in each claims 2 and 3, said function being “changing said cutting blade.”  Further, the first cutting blade attachment/ detachment mechanism (9a) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the first cutting blade attachment/detachment mechanism (9a) performs the identical function specified in the claim (changing said cutting blade), and produces 
	Sekiya further discloses a cutting blade changing method using said cutting apparatus.  Said method comprising using a transfer jig (92+921), which comprises a rotation shaft (921) and a support plate (92) of the “cutting blade changing means (9a).”  
Note that claim 2 sets forth, “a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means” while claim 3 sets forth, “a plurality of receiving portions that are each adapted to receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means.”  Each claim limitation uses a generic placeholder (“plurality of receiving portions”) that is coupled with functional language without reciting sufficient structure to perform the recited function (receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means/ receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means).  As a result, the “plurality of receiving portions” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, as can be seen in at least Figure 7 thereof, the support plate (92) of the transfer jig (92+921) is equipped with two opposing blade gripper means (91a, 91b), each of which is adapted to receive a new cutting blade (635) as a replacement component (when a new cutting blade 635 is provided thereto, for example) and said cutting blade (635) changed by said 635 is provided thereto, for example).  Please note that the two opposing blade gripper means (91a, 91b) are each adapted to receive whichever cutting blade (635) is provided thereto, whether that provided cutting blade (635) be a replacement component or the cutting blade (635) that was held by the spindle (632) for machining workpieces (semiconductor wafers) held by the chuck table (34a).  It is noted that Figure 17 of Sekiya shows an instance in which blade gripper means 91a receives a new cutting blade (635) as a replacement component while blade gripper means 91b receives the cutting blade (635) that is currently being changed by said cutting blade changing means (9a).  
Sekiya’s opposing blade gripper means (91a, 91b) constitute an equivalent of the “plurality of receiving portions.”  This is because the opposing blade gripper means (91a, 91b) carry out the function specified in each of claims 2 and 3, said function being “receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means (claim 2)/receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means (Claim 3)”  Further, the opposing blade gripper means (91a, 91b) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the opposing blade gripper means (91a, 91b) performs the identical function specified in the claims, and produces substantially the same result as the corresponding “plurality of receiving portions (101)” of Applicant.  Therefore, the opposing blade gripper means (91a, 91b) are an equivalent to the “plurality of receiving portions (101)” of Applicant, and as such, the opposing blade gripper means (91a, 91b) of Sekiya will hereinafter be referred to by Examiner as the plurality of receiving portions (91a, 91b).”
Please note that in addition to the workpiece transporting means, the transfer means of Sekiya further comprises a moving means (95), which can be seen in at least Figure 8.  

Be advised that because the transfer means comprises each of the moving means (95) and the workpiece transporting means, it is “also being used in transferring the workpiece.”  
Sekiya also provides disclosure on a removing step in which the cutting blade (635) is removed from the processing unit’s (6a) spindle (632) by the cutting blade changing means (9a).  In removing the cutting blade (635), it is placed into another one (91b) of the plurality of receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92).  Figure 17 shows the result of the removing step.  

Sekiya also discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (2, 3, 4) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92) after performing said mounting step.  Please note that on the way back to the cassette (72+73+74) in which at least the proximal end of the rotation shaft (912) will be disposed within the confines of the cassette (72+73+74) like in Figure 7 Sekiya, the another one (91b) of the receiving portions (91a, 91b) will deposit the cutting blade (635) within an associated magazine (71a).  
Please note that claims 2 and 3 each set forth, “holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer jig holding means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Sekiya though, does not teach, “a transfer jig holding step of holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Sekiya so as to produce the present invention as set forth in independent claim 2 and claim 3.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claims 2 and 3.
With respect to independent claims 8 and 9, attention is directed to, for example, Sekiya (Japan Publication No. JP 2007-208114 A).  Please note that Sekiya was cited by Applicant on the IDS filed on 5/8/2019.  Please note than an EPO Translation of Sekiya, which is cited below, was provided by Examiner with the Non-Final Rejection mailed on 5/10/2021.  
Figure 1 of Sekiya shows a cutting apparatus including a chuck table (2) that holds a workpiece via intermediate structure such as a chuck (34a), a first cover member (35a), a first cylindrical member (33a), a first support base (32a), and a pair of rail members (311).  Also, Figures 1 and 2 show a processing unit (2, 3, 4) having a cutting means (6a) with a spindle (632) 
	Please note that claims 8 and 9 each set forth, “transfer means (for) supplying said workpiece to said processing unit.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
While it is not shown in the figures, disclosure is provided on the cutting apparatus having workpiece transporting means.  Said workpiece transporting means supplies a workpiece such as a semiconductor wafer to the chuck (34a), which is disposed to the right in Figure 1 of Sekiya [EPO Machine Translation, paragraphs 0048-0050].  Note that the workpiece transporting means is an element of transfer means of Sekiya.  Also note that as can be seen in Figure 1 of Sekiya, this chuck (34a) is associated with the processing unit (2, 3, 4).  As such, by conveying the workpiece to the chuck (34a) that is associated with the processing unit (2, 3, 4), said workpiece is being supplied to the processing unit (2, 3, 4).  
The transfer means, which includes the workpiece transporting means, constitutes an equivalent of the “transfer means.”  This is because the transfer means via the workpiece transporting means thereof, carries out the function specified in each of claims 8 and 9, said function being “supplying said workpiece to said processing unit.”  Further, the transfer means 
Please note that claims 8 and 9 each set forth, “cutting blade changing means (for) changing said cutting blade.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “cutting blade changing means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Please note that Figures 7, 8, and 14-20 of Sekiya show a first cutting blade attachment/ detachment mechanism (9a).  According to Sekiya, said first cutting blade attachment/detachment mechanism (9a) provides for attaching/detaching the cutting blade (635) to/from the tip of the spindle (632) of the processing unit (2, 3, 4) [EPO Machine Translation, paragraphs 0034].  It is noted that Figures 14-20 show the process of the cutting blade (635) being changed by the first cutting blade attachment/detachment mechanism (9a). 
Sekiya’s first cutting blade attachment/detachment mechanism (9a) constitutes an equivalent of the “cutting blade changing means.”  This is because the first cutting blade attachment/detachment mechanism (9a) carries out the function specified in each claims 8 and 9, said function being “changing said cutting blade.”  Further, the first cutting blade attachment/ detachment mechanism (9a) of Sekiya isn’t excluded by any explicit definition provided in 
	Sekiya further discloses a cutting blade changing method using said cutting apparatus.  Said method comprising using a transfer jig (92+921), which is comprises a rotation shaft (921) and a support plate (92) of the “cutting blade changing means (9a).”  
Note that claim 8 sets forth, “a plurality of receiving portions each adapted to receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means” while claim 9 sets forth, “a plurality of receiving portions that are each adapted to receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means.”  Each claim limitation uses a generic placeholder (“plurality of receiving portions”) that is coupled with functional language without reciting sufficient structure to perform the recited function (receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means/ receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means).  As a result, the “plurality of receiving portions” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Sekiya, as can be seen in at least Figure 7 thereof, the support plate (92) of the transfer jig (92+921) is equipped with two opposing blade gripper means (91a, 91b), each of 635 is provided thereto, for example) and said cutting blade (635) changed by said cutting blade changing means (9a) (when the cutting blade 635 is provided thereto, for example).  Please note that the two opposing blade gripper means (91a, 91b) are each adapted to receive whichever cutting blade (635) is provided thereto, whether that provided cutting blade (635) be a replacement component or the cutting blade (635) that was held by the spindle (632) for machining workpieces (semiconductor wafers) held by the chuck table (34a).  It is noted that Figure 17 of Sekiya shows an instance in which blade gripper means 91a receives a new cutting blade (635) as a replacement component while blade gripper means 91b receives the cutting blade (635) that is currently being changed by said cutting blade changing means (9a).  
Sekiya’s opposing blade gripper means (91a, 91b) constitute an equivalent of the “plurality of receiving portions.”  This is because the opposing blade gripper means (91a, 91b) carry out the function specified in each of claims 8 and 9, said function being “receive a new cutting blade as a replacement component and said cutting blade changed by said cutting blade changing means (claim 8)/receive either a new cutting blade as a replacement component or said cutting blade changed by said cutting blade changing means (Claim 9)”  Further, the opposing blade gripper means (91a, 91b) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the opposing blade gripper means (91a, 91b) performs the identical function specified in the claims, and produces substantially the same result as the corresponding “plurality of receiving portions (101)” of Applicant.  Therefore, the opposing blade gripper means (91a, 91b) are an equivalent to the “plurality of receiving portions (101)” of Applicant, and as such, the opposing blade gripper means (91a, 91b) of Sekiya will hereinafter be referred to by Examiner as the plurality of receiving portions (91a, 91b).”

Please note that claims 8 and 9 each set forth, “holding said transfer jig above said chuck table by using transfer jig holding means to place said transfer jig above said chuck table after performing said transfer step.”  Noting this, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, “transfer jig holding means” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the time between Figures 16 and 17, said time occurring after the transfer step has been performed, the transfer jig (91+912) is held such that is placed, for example, above the 
Noting this, Sekiya’s motor casing (94) constitutes an equivalent of the “transfer jig holding means.”  This is because the motor casing (94) carries out the function that is specified in each of claims 8 and 9, the function being “holding said transfer jig above said chuck table… to place said transfer jig above said chuck table after performing said transfer step.”  Further, the motor casing (94) of Sekiya isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the motor casing (94) of Sekiya performs the identical function specified in the claim (holding said transfer jig above said chuck table…to place said transfer jig above said chuck table after performing said transfer step), and produces substantially the same results as the corresponding “transfer jig holding means (15)” of Applicant.  Based on the foregoing, the motor casing (94) of Sekiya is an equivalent to the “transfer jig holding means (15)” of Applicant, and as such, the motor casing (94) of Sekiya will hereinafter be referred to as the “transfer jig holding means (94).”  As the “transfer jig holding means (94) holds the transfer jig (91+912) above the chuck table (2) to place said transfer jig above said chuck table (2) after the transfer step has been performed, Sekiya provides disclosure on “a transfer jig holding step of holding said transfer jig [91+912] above said chuck table [2] by using transfer jig holding means [94] to place said transfer jig above said chuck table [2] after performing said transfer step.”
Next, Sekiya provides disclosure on a removing step in which the cutting blade (635) is removed from the processing unit’s (6a) spindle (632) by the cutting blade changing means (9a).  In removing the cutting blade (635), it is placed into another one (91b) of the plurality of 
Sekiya further discloses a mounting step of taking said new cutting blade (635) from said one (91a) of the plurality of receiving portions (91a, 91b) of the transfer jig’s (92+921) support plate (92) by using the cutting blade changing means (9a) and next mounting said new cutting blade (635) to the spindle (632) of said processing unit (2, 3, 4) after performing said removing step.  Please note that Figures 18 and 19 of Sekiya illustrate the mounting step.  
Sekiya also discloses a returning step of returning the transfer jig (92+921) from said processing unit (2, 3, 4) to said cassette (72+73+74) by using the moving means (95) of the transfer means in a condition where said cutting blade (635) removed from said processing unit (2, 3, 4) is received in said another one (91b) of the receiving portions (91a, 91b) of said transfer jig’s (92+921) support plate (92) after performing said mounting step.  Note that on the way back to the cassette (72+73+74) in which at least the proximal end of the rotation shaft (912) will be disposed within the confines of the cassette (72+73+74) like in Figure 7, the another one (91b) of the receiving portions (91a, 91b) will deposit the cutting blade (635) within an associated magazine (71a).  
Sekiya though, does not
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Sekiya so as to produce the present invention as set forth in independent claim 8 and claim 9.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claims 8 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722